             Case 1:19-cv-05062-PAE Document 33 Filed 07/29/19 Page 1 of 1




                                                                                               767 Fifth Avenue
                                                                                       New York, NY 10153-0119
BY ECF                                                                                      +1 212 310 8000 tel
                                                                                            +1 212 310 8007 fax

                                                                                              Gary D. Friedman
                                                                                              +1 (212) 310-8963
July 29, 2019                                                                          gary.friedman@weil.com




Hon. Paul A. Engelmayer
United States District Court
Southern District of New York
40 Foley Square, Room 2201
New York, NY 10007

Re: Guy Carpenter & Co., LLC and Marsh & McLennan Cos., Inc. v. Timothy Gardner, Nicholas
    Durant, and Claude Yoder, Case No. 19-cv-5062 (PAE)

Dear Judge Engelmayer:

         We represent Plaintiffs Guy Carpenter & Company, LLC and Marsh & McLennan Companies,
Inc. (“Plaintiffs”) in the above-referenced action. On behalf of Plaintiffs and Defendants, we submit this
joint status letter pursuant to the Court’s Order dated June 4, 2019 (ECF No. 18).

        As noted in our previous Status Letter (ECF No. 30), on June 26, 2019, Plaintiffs chose to file an
Amended Complaint (ECF No. 25), as of right, as they uncovered, pursuant to their continuing internal
investigation and forensic review of documents and data, additional facts that Plaintiffs assert support
their claims against the three Defendants.

      In response to the Amended Complaint, Defendants filed a partial motion to dismiss on July 17,
2019. Plaintiffs intend to oppose the partial motion to dismiss by July 31, 2019, after which time
Defendants may file a reply in accordance with the applicable rules.

       Pursuant to the Court’s June 4, 2019 Order, the parties will provide another joint status report in
30 days.

Respectfully submitted,


/s/ Gary D. Friedman


Gary D. Friedman


cc: Defendants’ Counsel
